                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

RICHARD N. KING,

               Petitioner,
                                                    CASE NO. 2:19-CV-00449
       v.                                           JUDGE GEORGE C. SMITH
                                                    Magistrate Judge Kimberly A. Jolson

NEIL TURNER, WARDEN,
NORTH CENTRAL CORRECTIONAL
INSTITUTION,

               Respondent.

                                   OPINION AND ORDER

       On February 14, 2019, the Magistrate Judge issued a Report and Recommendation

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts recommending that the Petition for a writ of habeas be transferred to the United States

Court of Appeals for the Sixth Circuit as successive. (ECF No. 2.) Petitioner has filed an

Objection to that recommendation. (ECF No. 3.) He maintains that this action is not a

successive petition, because he challenges the trial court’s March 2006 new judgment entry of

sentence issued after his re-sentencing hearing. However, his prior habeas corpus petition filed

in Case Number 2:06-cv-00621, also challenged that same judgment entry of sentence.

Therefore, and for the reasons already detailed in the Magistrate Judge’s Report and

Recommendation, this action plainly constitutes a successive Petition requiring authorization for

filing from the Sixth Circuit.

       Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. In view of

the foregoing, Petitioner’s Objection (ECF No. 3) is OVERRULED. The Report and
Recommendation (ECF No. 2) is ADOPTED and AFFIRMED. This action is

TRANSFERRED to the Sixth Circuit as successive.

       The Court DECLINES to issue a certificate of appealability.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the transfer of this case to

the Sixth Circuit as successive. The Court therefore DECLINES to issue a certificate of

appealability.



                                                   2
      The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

      The Clerk is DIRECTED to enter final JUDGMENT.

             IT IS SO ORDERED.

                                                   /s/ George C. Smith_____ _______
                                                  GEORGE C. SMITH, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
